Exhibit 10.4

ACKNOWLEDGMENT OF GUARANTOR

ACKNOWLEDGMENT OF GUARANTOR, dated as of January 29, 2016 (this
“Acknowledgment”), made by Blackstone Mortgage Trust, Inc., a Maryland
corporation (“Guarantor”), in favor of JPMorgan Chase Bank, National
Association, a national banking association (“Buyer”) and any of its parent,
subsidiary or affiliated companies. Unless otherwise defined herein, capitalized
terms used herein shall have the respective meanings given them in the
Repurchase Agreement (as defined below).

RECITALS

WHEREAS, in connection with that certain Master Repurchase Agreement, dated as
of December 20, 2013 (the “Existing Repurchase Agreement”), by and among Buyer
and Parlex 4 UK Finco, LLC and Parlex 4 Finance, LLC, each a Delaware limited
liability company (each a “Seller” and, collectively, “Sellers”), Guarantor
executed and delivered that certain Guarantee Agreement, dated as of
December 20, 2013 (as amended by that certain Amendment No. 1 to Guarantee
Agreement, dated as of March 3, 2014, the “Guarantee Agreement”), made by
Guarantor in favor of Buyer.

WHEREAS, Buyer and Sellers are amending and restating the Existing Repurchase
Agreement pursuant to that certain Amended and Restated Master Repurchase
Agreement, dated as of the date hereof (as amended, restated, supplemented or
otherwise modified and in effect from time to time, the “Repurchase Agreement”),
and in connection therewith, Guarantor has agreed to make the acknowledgments
set forth herein.

NOW, THEREFORE, to induce Buyer to enter into the Repurchase Agreement and to
enter into the Transactions contemplated thereunder, Guarantor hereby makes the
following acknowledgments:

Guarantor hereby acknowledges (a) the execution and delivery of the Repurchase
Agreement and agrees that it continues to be bound by the Guarantee Agreement,
notwithstanding the execution and delivery of the Repurchase Agreement and the
impact of the changes set forth therein, and (b) that, as of the date hereof
Buyer is in compliance with its undertakings and obligations under the
Repurchase Agreement, the Guarantee Agreement and each of the other Transaction
Documents.

THIS ACKNOWLEDGMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR
RELATED TO THIS ACKNOWLEDGMENT, THE RELATIONSHIP BETWEEN GUARANTOR AND BUYER,
AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE RIGHTS OF BUYER AND DUTIES OF
GUARANTOR SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL
LAWS AND DECISIONS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE CHOICE OF LAW
RULES THEREOF. GUARANTOR AND BUYER INTEND THAT THE PROVISIONS OF SECTION 5-1401
OF THE NEW YORK GENERAL OBLIGATIONS LAW SHALL APPLY TO THIS ACKNOWLEDGMENT.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Acknowledgment to be duly
executed and delivered as of the date first above written.

 

BLACKSTONE MORTGAGE TRUST, INC.,

a Maryland corporation

By:  

/s/ Douglas N. Armer

  Name:   Douglas N. Armer   Title:   Managing Director, Head of Capital Markets
and Treasurer